DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-23 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a releasable form-fit connection configured such that in the set-up work position the support lever is supported directly or indirectly from the machine support by the form-fit connection to prevent the first side wall from folding down from its set-up work position; and wherein the support lever is configured such that when the first side wall is in the folded-down transport position the support lever projects into the feed area” in combination with the rest of the claimed limitations set forth in the independent claim. Searching by the Examiner yielded prior art as cited below:
Burgart et al. (U.S. 2019/0119046), hereinafter Burgart, discloses a material feed hopper comprising a machine support and pivotable side and rear walls. However, Burgart does not disclose the limitations of a support lever. Koepf (CA 3019691) discloses a similar hopper and including a locking device (70) for locking the side wall (19A) and creating a form-fit connection with a support lever (28). However, the support lever of Koepf is not configured such that when the first side wall is in the folded-down transport position, the support lever projects into the feed area. Keyes et al. (U.S. 4,524,916), hereinafter Keyes, discloses a feed hopper including a machine support, first and second side walls pivotably connected to the machine support between a set-up position and a folded-down position (See Fig. 5). However, none of the remaining limitations are disclosed by Keyes. Qi (CN 208642807) discloses a material feed hopper comprising a machine support and pivotable side and rear walls. However, Qi does not disclose the limitations of a support lever. Dunn (U.S. 8,925,712) discloses a material feed hopper comprising a machine support and pivotable side and rear walls and further including a form fit connection via the link (42, 52). However, the support lever of Dunn is not configured such that when the first side wall is in the folded-down transport position, the support lever projects into the feed area. Byrne et al. (U.S. 9,302,852), hereinafter Byrne similarly discloses a material feed hopper comprising a machine support and pivotable side and rear walls. However, Qi does not disclose the limitations of a support lever. Eckl (DE 102009020599) discloses a container with pivotable side walls, a support lever (36) and a form fit connection (Par. 0045 & Figs. 1-6), and further wherein the support lever is configured such that when the first side wall is in the folded-down transport position, the support lever projects into the internal area. However, the product of Eckl is a container and therefore cannot be considered a feed hopper. Further, the container of Eckl is not disclosed as having a pivotable rear wall.
Therefore, while the individual components of the claimed invention may be known, none of the references cited, alone or in combination with any other prior art, anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799